Exhibit 10.1

 

AMENDED AND RESTATED ESCROW AGREEMENT

 

This Amended and Restated Escrow Agreement (this “Escrow Agreement”) dated as of
the effective date (the “Effective Date”) set forth on Schedule 1 attached
hereto (“Schedule 1”) by and among DB Commodity Index Tracking Fund, a Delaware
statutory trust (the “Issuer”), DB Commodity Services LLC, a Delaware limited
liability company (the “Managing Owner”), and The Bank of New York, as escrow
agent hereunder (the “Escrow Agent”), amends and restates the Escrow Agreement
(the “Original Escrow Agreement”) dated as of January 17, 2006 by and among the
Issuer, the Managing Owner, and the Escrow Agent. Capitalized terms used but not
defined in this Escrow Agreement shall have the meaning ascribed thereto in the
prospectus of the Issuer, including all exhibits thereto, as the same may be
amended from time to time (the “Prospectus”).

 

WHEREAS, the Managing Owner serves as the sole managing owner of the Issuer and
has complete management authority over the Issuer;

 

WHEREAS, the Issuer has filed a registration statement on Form S-1 under the
Securities Act of 1933, as amended, with the Securities and Exchange Commission,
File No. 333-125325 (the “Registration Statement”), relating to the subscription
for and sale of “baskets” of shares of the Issuer, each basket consisting of
200,000 shares of the Issuer at a purchase price of twenty-five dollars ($25)
per share, or an aggregate five million dollars ($5,000,000) per basket (a
“Basket”);

 

WHEREAS, in compliance with Rule 15c2-4 under the Securities Exchange Act of
1934, as amended, and pursuant to the terms of the Original Escrow Agreement, an
escrow fund has been established with the Escrow Agent until the expiration of
the initial offering period as described in the Registration Statement; and

 

WHEREAS, the Managing Owner, the Issuer and the Escrow Agent wish to amend and
restate the Original Escrow Agreement in its entirety;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1. Appointment. The Issuer and the Managing Owner hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2. Escrow Fund. All funds received by the Issuer in connection with the sale of
Baskets shall be deposited with the Escrow Agent (the “Escrow Deposit”). The
Escrow Agent shall hold each Escrow Deposit and, subject to the terms and
conditions hereof, shall invest and reinvest each Escrow Deposit and the
proceeds thereof (the “Escrow Fund”) as directed in Section 3. The Escrow Agent
has provided the Managing Owner with the instructions for making deposits set
forth on Schedule 1 attached hereto. Deposits shall be credited to the
appropriate account by the Escrow Agent as promptly as practicable but in no
event later than noon of the next business day immediately following receipt by
the Escrow Agent.

 

3. Investment of Escrow Fund. The Escrow Fund shall be invested and reinvested
by the Escrow Agent only in U.S. Treasury obligations or any other investment
specified by the Managing Owner that is consistent with the provisions of the
federal securities laws.

 

4. Disposition and Termination. The Managing Owner agrees to notify the Escrow
Agent in writing of the termination date of the initial offering period
described in the Registration Statement (the



--------------------------------------------------------------------------------

“Offering Closing Date”) and whether or not the Issuer received subscriptions in
an amount equal to or greater than the Minimum Subscription Amount. The term
“Minimum Subscription Amount” means an aggregate amount of fifty million dollars
($50,000,000), or ten (10) Baskets. Upon receipt of such written notification
the following procedure will take place.

 

(i) If the Issuer has received subscriptions for the Minimum Subscription Amount
by the Offering Closing Date, the Escrow Deposit will be promptly paid to or
credited to the account of, or otherwise transferred to the Issuer pursuant to
written instructions from the Managing Owner on behalf of the Issuer.

 

(ii) If the Issuer has received subscriptions for the Minimum Subscription
Amount by the Offering Closing Date, the Escrow Agent shall be provided with a
list containing the amount received from each subscriber for Baskets whose funds
have been deposited with the Escrow Agent (with respect to each such subscriber
the “Subscriber Investment Amount”) and the name, address and Taxpayer
Identification Number (“TIN”) of each such subscriber. The Escrow Agent must
receive an originally executed W-9 or W-8 I.R.S. form for each subscriber who
deposits funds into the Subscription Escrow Account. In addition, the Issuer
shall calculate the interest earned on each such Subscriber Investment Amount as
of the Offering Closing Date (“Subscriber Interest Amount”) and provide such
information to the Escrow Agent. The aggregate of all Subscriber Investment
Amounts and all Subscriber Interest Amounts shall be equal to the amount of the
Escrow Fund on the Offering Closing Date. The Escrow Agent shall distribute to
each such subscriber the appropriate Subscriber Interest Amount without recourse
pursuant to joint written instructions of the Managing Owner, on behalf of the
Issuer, as promptly as practicable but in no event more than seven (7) Business
Days (as hereinafter defined) after the Offering Closing Date.

 

(iii) If the Issuer has not received subscriptions for the Minimum Subscription
Amount by the Offering Closing Date, the Escrow Agent shall be provided with a
list containing the Subscriber Investment Amount and the name, address and TIN
of each such subscriber. The Escrow Agent must receive an originally executed
W-9 or W-8 I.R.S. form for each subscriber who deposits funds into the
Subscription Escrow Account. In addition, the Issuer shall calculate and provide
to the Escrow Agent the Subscription Interest Amount for each such subscriber.
The Escrow Agent shall distribute to each such subscriber the appropriate
Subscriber Investment Amount and Subscriber Interest Amount without recourse
pursuant to joint written instructions of the Managing Owner, on behalf of the
Issuer, as promptly as practicable but in no event more than seven (7) Business
Days (as hereinafter defined) after the Offering Closing Date.

 

(iv) The Managing Owner, on behalf of the Issuer, may reject any subscription
for any reason or for no reason. Subscribers may, under certain circumstances,
rescind their subscriptions. If the Managing Owner rejects any subscription for
which the Escrow Agent has already collected funds, or in the event that a
subscriber rescinds its subscription in conformity with the requirements of the
North American Securities Administrators Association Inc. Guidelines for
Registration of Commodity Pool Programs, which rescission has been approved by
the Managing Owner and the Managing Owner has notified the Escrow Agent thereof,
the Escrow Agent shall promptly issue a refund check or wire transfer (if the
Managing Owner provides the Escrow Agent with directions and wire instructions)
to the subscriber, excluding any interest thereon, in the amount of the original
subscription amount.



--------------------------------------------------------------------------------

Upon delivery of each Escrow Fund to the Issuer or the applicable subscribers,
as the case may be, by the Escrow Agent, this Escrow Agreement shall terminate
with respect to such Escrow Fund, subject to the provisions of Section 8.

 

5. Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Escrow Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Escrow Agreement. The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties. The Escrow Agent shall be under no duty to inquire into or investigate
the validity, accuracy or content of any such document. The Escrow Agent shall
have no duty to solicit any payments which may be due it or the Escrow Fund. The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith and without gross negligence or willful misconduct. The Escrow Agent may
execute any of its powers and perform any of its duties hereunder directly or
through agents or attorneys (and shall be liable only for the careful selection
of any such agent or attorney) and may consult with counsel, accountants and
other skilled persons carefully selected and retained by it. The Escrow Agent
shall not be liable for anything done, suffered or omitted in good faith by it
in accordance with the advice or opinion of any such counsel, accountants or
other skilled persons. In the event that the Escrow Agent shall be uncertain as
to its duties or rights hereunder or shall receive instructions, claims or
demands from any party hereto which, in its opinion, conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action and its sole obligation shall be to keep safely all property held in
escrow until it shall be directed otherwise in writing by all of the other
parties hereto or by a final order or judgment of a court of competent
jurisdiction. Anything in this Escrow Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

6. Succession. The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days advance notice in writing of
such resignation to the other parties hereto specifying a date when such
resignation shall take effect. The Escrow Agent shall have the right to withhold
an amount equal to any amount due and owing to the Escrow Agent, plus any costs
and expenses the Escrow Agent shall reasonably believe may be incurred by the
Escrow Agent in connection with the termination of the Escrow Agreement. Any
corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated, or any corporation or
association to which all or substantially all the escrow business of the Escrow
Agent’s corporate trust line of business may be transferred, shall be the Escrow
Agent under this Escrow Agreement without further act.

 

7. Fees. The Managing Owner and the Issuer agree jointly and severally to
(i) pay the Escrow Agent upon execution of this Escrow Agreement and from time
to time thereafter reasonable compensation for the services to be rendered
hereunder, which unless otherwise agreed in writing shall be as described in
Schedule 1 attached hereto, and (ii) pay or reimburse the Escrow Agent upon
request for all reasonable and appropriately evidenced expenses, disbursements
and advances, including reasonable attorney’s fees and expenses, incurred or
made by it in connection with the preparation, execution, performance, delivery,
modification and termination of this Escrow Agreement.

 

8. Indemnity. The Managing Owner and the Issuer shall jointly and severally
indemnify, defend and save harmless the Escrow Agent and its directors,
officers, agents and employees (the “Indemnitees”) from all loss, liability or
expense (including reasonable attorney’s fees and expenses) arising out of or in



--------------------------------------------------------------------------------

connection with (i) the Escrow Agent’s execution and performance of this Escrow
Agreement, except in the case of any Indemnitee, to the extent that such loss,
liability or expense is due to the gross negligence or willful misconduct of
such Indemnitee, or (ii) such Indemnitee’s following any instructions or other
directions reasonably believed by such Indemnitee to be from the Managing Owner
or the Issuer, except to the extent that the Escrow Agent’s following any such
instruction or direction is expressly forbidden by the terms hereof. The parties
hereto acknowledge that the foregoing indemnities shall survive the resignation
or removal of the Escrow Agent or the termination of this Escrow Agreement. The
parties hereby grant the Escrow Agent a lien on, right of set-off against and
security interest in each Escrow Fund for the payment of any claim for
indemnification, compensation, expenses and amounts due hereunder.

 

9. TINs. The Managing Owner and the Issuer each represent (severally and not
jointly) that its correct TIN assigned by the Internal Revenue Service (“IRS”)
any other taxing authority is set forth in Schedule 1. Upon execution of this
Escrow Agreement, the Managing Owner and the Issuer shall provide the Escrow
Agent with a fully executed W-8 or W-9 ITS form, which shall include the
Managing Owner’s and the Issuer’s TIN. In the case of payments of interest or
income to Subscribers directly, as mentioned in Section 4(ii), Subscriber must
also remit their respective W-9 forms (or W-8 if foreign), to the Escrow Agent
to prevent any backup withholding tax. All interest or other income earned under
the Escrow Agreement shall be allocated and/or paid as directed in a written
direction of the Managing Owner and the Issuer and reported by the recipient to
the Internal Revenue Service or any other taxing authority. Notwithstanding such
written directions, Escrow Agent shall report and, as required withhold any
taxes as it determines may be required by any law or regulation in effect at the
time of the distribution. In the absence of timely direction, all proceeds of
the Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 3. In the event that any
earnings remain undistributed at the end of any calendar year, Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Issuer. In addition, the Escrow Agent shall withhold any taxes it deems
appropriate and shall remit such taxes to the appropriate authorities.

 

10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

 

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

 

(ii) on the next Business Day if sent by overnight courier; or

 

(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 

In the event that the Escrow Agent, in its sole discretion, shall determine that
an emergency exists, the Escrow Agent may use such other means of communication
as the Escrow Agent deems appropriate. “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

11. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement, as
indicated in Schedule 1 attached hereto), whether in writing, by telecopier or
otherwise, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
Schedule 2 attached hereto



--------------------------------------------------------------------------------

(“Schedule 2”), and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only by notice in accordance with
Section 10. If the Escrow Agent is unable to contact any of the authorized
representatives identified in Schedule 2, the Escrow Agent is hereby authorized
to seek confirmation of such instructions by telephone call-back to any one or
more of the executive officers of the Managing Owner (“Executive Officers”),
which shall include the titles of Chief Executive Officer, Director, Managing
Director, Vice-President, Treasurer or Compliance Officer, as the Escrow Agent
may select. Such “Executive Officer” shall deliver to the Escrow Agent a fully
executed Incumbency Certificate, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be any such officer. The Escrow Agent and
the beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by the Managing Owner to
identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an
intermediary bank. The Escrow Agent may apply any of the escrowed funds for any
payment order it executes using any such identifying number, even when its use
may result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary’s bank or an intermediary bank
designated. The parties to this Escrow Agreement acknowledge that these security
procedures are commercially reasonable.

 

12. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Escrow Agreement nor any right or
interest hereunder may be assigned in whole or in part by any party, except as
provided in Section 6, without the prior consent of the other parties. This
Escrow Agreement shall be governed by and construed under the laws of the State
of New York. Each party hereto irrevocably waives any objection on the grounds
of venue, forum non-conveniens or any similar grounds and irrevocably consents
to service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of the courts located in the State of New York.
The parties further hereby waive any right to a trial by jury with respect to
any lawsuit or judicial proceeding arising or relating to this Escrow Agreement.
No party to this Escrow Agreement is liable to any other party for losses due
to, or if it is unable to perform its obligations under the terms of this Escrow
Agreement because of, acts of God, fire, floods, strikes, equipment or
transmission failure, or other causes reasonably beyond its control. This Escrow
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Remainder of page intentionally left blank. Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the Effective Date.

 

THE BANK OF NEW YORK, as Escrow Agent By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

DB COMMODITY SERVICES LLC,

as Managing Owner

By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:     By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

DB COMMODITY INDEX TRACKING FUND,

as Issuer

By:   DB Commodity Services LLC, its sole Managing Owner By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:     By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:    